Exhibit 10.9

EMPLOYMENT AGREEMENT


THIS AGREEMENT made as of the 22nd day of May 2008 with an effective date of
April 1, 2008


BETWEEN:


AULTRA GOLD INC., a company incorporated under the laws of the State of Nevada
having an office at PO Box 1049. Jacksonville, OR 97530


(hereinafter called the "Company")
 OF THE FIRST PART
AND:


Rauno Perttu an individual who resides in Jacksonville OR and receives mail at
PO Box 1049, Jacksonville OR 97530


(hereinafter called the "Executive")


 OF THE SECOND PART


WHEREAS the Executive is employed either directly or indirectly by Aultra Gold
Inc as its President and Chief Executive Officer in connection with the
continuing operations of the business carried on by Aultra Gold Inc. (the
"Business”).


AND WHEREAS Aultra Gold Inc. and the Executive wish to set out the terms of the
Executive's employment.


NOW THEREFORE IN CONSIDERATION OF the covenants and agreements contained in this
agreement made by each party in favor of the other, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


AGREEMENT TO EMPLOY


1.  
The Company agrees to employ the Executive in connection with the business on
the terms and conditions set out herein (the AEmployment@), and the Executive
agrees to accept employment on such terms.



TERM


2.  
The term of this agreement and the employment shall be for a term of two years,
provided that



(A)  
The Company may terminate this agreement and the employment at any time as set
out in paragraphs 8 and 9 hereof;



(B)  
The Executive may terminate this Agreement and the Employment at any time as set
out in paragraph 10 hereof;



 
(C)
This agreement and the employment are automatically terminated when the
Executive dies, subject to paragraph 11 hereof and



DUTIES AND RESPONSIBILITIES


3.
The Executive shall occupy the position of President and Chief Executive Officer
of the Company and shall, in such capacities, have the authority and perform the
duties, assigned from time to time by the Board of Directors of Aultra Gold
Inc..  The Executive agrees to provide his services at such locations as Aultra
may require.  Aultra agrees that it shall not permanently relocate the Executive
outside his country of domicile without the consent of the Executive.

 
 
 
1

--------------------------------------------------------------------------------


 

 
CONFLICT OF INTEREST/DUTY OF LOYALTY


4.
The Executive agrees to devote all of his regular working time during the
Employment to the Business and while the Executive may engage or have personal
interests in other enterprises and occupations or become a principal, agent,
director, or officer of another company, firm or person, as applicable, he may
not do so if such activity may interfere materially with the Executive’s duties
and responsibilities hereunder without the approval, not to be unreasonably
withheld, of the Board of Directors of the Company.



5.
The Executive agrees to keep the affairs of the Business, financial and
otherwise, strictly confidential and shall not disclose the same to any person,
company or firm, directly or indirectly, during or after his employment by
Aultra Gold Inc. except within his jurisdiction of acting as a senior officer of
Aultra Gold Inc. or as otherwise authorized in writing by the Board of Directors
of the Company.  The Executive agrees not use such information, directly or
indirectly, for his own interests, or any interests other than those of the
Business, whether or not those interest conflict with the interests of the
Business during or after his employment by the Company.  The Executive also
agrees to sign, at Aultra Gold Inc. =s request, a confidentiality and
restrictive covenant agreement as customarily used in the industry.



REMUNERATION


6.
The Executive shall be remunerated as follows during the term of this agreement:



 
(A)
Base Salary of $120,000 per annum (ABase Salary@) payable monthly and to be
reviewed biannually by the Board of Directors of Aultra Gold Inc.



 
(B)
Such bonus under the Aultra Gold Inc bonus plan when and if established by the
Board of Directors.



(C)  
All benefits effective as of the date of this Agreement) and such further
benefits that may be made available to employees or officers of Aultra Gold Inc
from time to time as are appropriate, on terms determined by the Board of
Directors of Aultra Gold Inc. any or all of which shall form part of this
Agreement.



(D)  
Annual vacation of 25 working/business days.



(E)  
For tax purposes all payments will be treated by Executive as consulting fees.



(F)  
The issuance of 30,000,000 common shares of Aultra Gold Inc. shares with a ten
year restriction that the Board may rescind those shares within that ten year
period if any one of the following has not occurred in that ten year period:



d)  
If the non-Basin Gulch gold resource base of the Company does not exceed two
million ounces of gold;

 
e)  
If the Company does not have an operating mine which generates at least
$10,000,000 of gross sales from operations as shown on it’s annual audited
financial statements.

 
f)  
The Company’s share price does not exceed $5.00 per share

 
It is the intent of the Board that this allocation of restricted shares shall be
an incentive to the President to establish Aultra Gold Inc. as a successful
operating corporation.
 
 
 
2

--------------------------------------------------------------------------------



 


7.           The Executive shall also be eligible an incentive stock option for
common shares of Aultra Gold Inc subject to applicable regulatory rules, and the
provisions of the Company=s stock option plan


REIMBURSEMENT OF EXPENSES


8.
All the Executive=s reasonable expenses related to the Business will be
reimbursed upon the submittal by the Executive of an expense report with
appropriate supporting documentation including any relocation expenses which may
be reasonably incurred by the Executive.



TERMINATION


9.
This Agreement and the Employment may be terminated by Aultra Gold Inc.
summarily and without notice, or payment in lieu of notice, severance payments,
benefits, damages of any sums whatsoever, on the occurrence of any one or more
of the following events:



(A)  
cause for termination of the Executive at common law exists resulting from,
without limiting the generality of the foregoing, fraud, dishonesty, illegality,
material breach of statute or regulation, or gross incompetence;



(B)  
failure on the part of the Executive to disclose material facts concerning his
business interests outside Aultra Gold Inc. which conflict with the interests of
Aultra Gold Inc;



(C)  
refusal on the part of the Executive to follow reasonable and lawful directions
of the Board of Directors of Aultra Gold Inc.;



(D)  
Breach of fiduciary duty on the part of the Executive to Aultra Gold Inc in the
event the Executive is a director or officer of Aultra Gold Inc. or its
subsidiaries;



(E)  
Material breach of this Agreement or gross negligence on the part of the
Executive in carrying out his duties under this Agreement; or



(F)  
A declaration of bankruptcy on the part of the Executive by a court of competent
jurisdiction.



 
(G)
Notice from any regulatory agency that a termination is required or necessary to
maintain good standing with that agency.



10.
This Agreement and the Employment may be terminated on notice by Aultra Gold Inc
to the Executive for any reason other than for the reasons set out in paragraph
8 of this Agreement upon payment to the Executive at termination of 12 months=
Base Salary and benefits in lieu of notice, severance, damages or other payments
of any kind whatsoever.



11.
This Agreement and the Employment may be terminated on notice by the Executive
to Aultra Gold Inc by giving 60 days notice, as a result of which Aultra Gold
Inc. shall have no further obligations to the Executive following the effective
date of termination save as provided for in paragraph 8 of this Agreement.



12.
In the event of the Executive=s death or in the event this Agreement and the
Employment are terminate pursuant to paragraph 2 (C) hereof, the benefits
referred to in paragraph 6 (c) to which the Executive or his estate becomes
entitled as at the date of the his death, applicable, shall not be forfeited but
shall be paid in full.

 
 
3

--------------------------------------------------------------------------------



 


SEVERALABILITY


13.
The invalidity or unenforceability of any provisions of this Agreement will not
affect the validity or enforceability of any provisions, and any invalid
provision will be severable from this Agreement.



GOVERNING LAW


14.
This Agreement is governed by and is to be construed, interpreted and enforced
accordance with the laws of the employee=s country of residence.



HEIRS/SUCCESSORS BOUND


15.
This Agreement enures to the benefit of and is binding upon the parties and
their respective heirs, administrators, executors, successors and assigns as
appropriate.



ASSIGNMENT


16.
This Agreement is not assignable by a party without the consent in writing of
the other party, which consent may not be unreasonably withheld.



ENTIRE AGREEMENT


17.
As of its date of execution, this Agreement supercedes all prior agreements
between the parties, and constitutes the entire agreement between the
parties.  The parties agree that there are no other collateral agreements or
understandings between them except as set out in this Agreement.



AMENDMENT


18.
This Agreement may be amended only in writing signed by the parties and
witnessed.



HEADINGS


19.
All headings in this Agreement are for convenience only and shall not be used
for the interpretation of this Agreement.



RECOURSE ON BREACH


20.
The Executive acknowledges that, in relation to paragraphs 5 and 26 of this
Agreement, damages would be an insufficient remedy for a breach of this
Agreement and agrees that Aultra Gold Inc. may apply for and obtain any relief
available to it in a court of law or equity, including injunctive relief, to
restrain breach or threat of breach of this Agreement or to enforce the
covenants contained therein.



INSURANCE BENEFITS


21.
Upon termination of this Agreement and the Employment hereunder for any reason,
any accrued benefits or interest under employee benefits or interest under
employee benefit programs then held by Aultra Gold Inc. in respect of the
Executive shall be, to the extent possible, assigned to the Executive at no cost
to him, provided that the Executive shall thereupon and thereafter be
responsible for the making of any payment or premium in respect thereof.



CONFIDENTIALITY OF AGREEMENT


22.
The parties agree that this Agreement is confidential and shall remain so.  The
parties agree that this Agreement or the contents hereof shall be divulged by
any party without the consent in writing of the other party, with the exception
of disclosure to personal advisors and the disclosure that may be required by
the laws of any jurisdiction in which the Business is conducted or may be
conducted in the future.  Each party agrees to request of its personal advisors
that they enter into similar agreements of confidentiality if requested to do so
by the other party to this Agreement.



INDEPENDENT LEGAL ADVICE


23.
The Executive agrees that he had independent legal advice in connection with the
execution of the Agreement in its entirety, understands its contents and is
signing this Agreement freely and voluntarily, without duress or undue influence
of any party.

 
 
4

--------------------------------------------------------------------------------



 
NOTICE


24.
Any notice required or permitted to be made or given under this Agreement to
either party shall be in writing and shall be sufficiently given if delivered
personally, by telecopy or if sent by prepaid registered mail to the intended
recipient of such notice at:



a) In the case of Aultra Gold Inc. to:


AULTRA GOLD INC., a company incorporated under the laws of the State of Nevada
having an office at PO Box 1049. Jacksonville, OR 97530


b) In the case of the Executive, to:


Rauno Perttu an individual who resides in Jacksonville OR and receives mail at
PO Box 1049, Jacksonville OR 97530


Or at such other address as the party to whom such writing is to be given shall
provide in writing to the party giving the said notice.  Any notice delivered to
the party to whom it is addressed shall be deemed to have been given and
received on the day it is so delivered or sent by telecopy and so received, or,
if such day is not a business day, then on the next business day following any
such day.  Any notice mailed shall be deemed to have given and received on the
fifth business day following the date of mailing.


CONFIDENTIALITY/NON-COMPETITION


25.
The parties hereby agree that all trade secrets, trade names, client
information, client files, mining assets and information in connection therewith
relating to the Business shall become or remain, on execution of this Agreement,
and shall thereafter, as the case may be, the sole property of Aultra Gold Inc
whether arising before or after the execution of this Agreement.  The Executive
agrees not to divulge any of the foregoing to any person, partnership or
corporation or to assist in the disclosure or divulging of any such information,
directly or indirectly, except as authorized in writing by the Board of
Directors of Aultra Gold Inc.



SURVIVAL


26.
Paragraphs 5, 22, 24 and 26 shall survive the termination of this Agreement and
the Employment and shall continue in full force and effecting according to their
terms.



IN WITNESS WHEREOF the parties hereto have executed these presents under their
respective seals and hands of their proper offices authorized in that behalf, as
applicable.




Per_____________________________
Per________________________

      Authorized Signatory of Aultra Gold Inc.
      Employee







SIGNED, by in the presence of


_____________________________
     ________________________

 
Signature     Signature





____________________________
     _________________________

 
Print Name     Print Name





___________________________
      ________________________

 
Address      Address





 
 
 
5